Citation Nr: 0025203	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for medical expenses 
incurred in connection with the veteran's treatment at a 
private medical facility on October 13, 1998.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal 
arises from a January 1999 decision letter issued by the 
Muskogee VA Medical Center (VAMC), which denied the veteran's 
claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was treated following a grand mal seizure, 
and, at the time of the  treatment on October 13, 1998, 
service connection was in effect for a seizure disorder, 
evaluated as 80 percent disabling.

3.  At the time of the veteran's treatment on October 13, 
1998, there was no medical emergency situation, and he could 
have sought treatment at a VA medical center.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
treatment at a private medical facility on October 13, 1998 
have not been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 
C.F.R. §§ 17.120, 17.123 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
development is necessary in order to fulfill the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim.  Id.

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  Parties 
eligible for such payment include: (1) the veteran who 
received the services (or his or her guardian); (2) the 
hospital, clinic, or community resource which provided the 
services; and (3) a person other than the veteran who paid 
for the services.  38 C.F.R. § 17.123 (1999).

Under 38 C.F.R. § 17.120 (1999), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (1999); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

Preliminarily, the Board observes that, at the time of the 
veteran's treatment on October 13, 1998, service connection 
was in effect for a seizure disorder, the disability for 
which the treatment at issue was rendered.  An 80 percent 
evaluation for this disorder has been in effect since 
September 1992.  As such, the criteria for further 
consideration of this claim under 38 C.F.R. § 17.120(a)(1) 
(1999) have been met.

The veteran was admitted to Broken Arrow Medical Center in 
Broken Arrow, Oklahoma on October 13, 1998 following a grand 
mal seizure that reportedly lasted between one and 1.5 
minutes.  A record from the Broken Arrow Fire Department 
Emergency Medical Services indicates that the veteran was 
"awake but confused" and alert.  The emergency room records 
reflect that the veteran reported a "non-injury seizure."  
A neurological examination revealed no abnormalities, and a 
diagnosis of a grand mal seizure was rendered.

An October 13, 1998 VA Report of Contact, signed by a 
physician in January 1999, indicates that the veteran's grand 
mal seizure was a non-emergent condition and that the veteran 
could have sought treatment at a VA medical facility.  The 
signing physician's rationale for this finding was that the 
veteran was alert and oriented upon admission to the 
emergency room and was not at the emergency room without his 
knowledge.  A further Report of Contact containing 
essentially identical findings was signed by a physician in 
March 1999.

In the noted January 1999 decision letter, the Muskogee VAMC 
denied the veteran's claim on the basis of the absence of a 
medical emergency and the fact that VA facilities were 
feasibly available to provide medical care at the time of the 
October 13, 1998 treatment.  

The Board observes that, in several lay statements, the 
veteran has indicated that his medical expenses resulting 
from the October 13, 1998 treatment should be reimbursed by 
the VA because he was unconscious at the time of treatment.  
However, the Board would point out that a layperson, such as 
the veteran, does not have the requisite knowledge to offer a 
competent opinion on a matter requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, as the veteran's October 13, 1998 treatment was not 
of an emergency nature, and because he could have sought 
treatment at a VA medical facility, the Board concludes that 
the preponderance of the evidence is against his claim of 
entitlement to reimbursement or payment for medical expenses 
incurred in connection with treatment at a private facility 
on the date in question.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
particular case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim of entitlement to reimbursement or payment for 
medical expenses incurred in connection with the veteran's 
treatment at a private medical facility on October 13, 1998 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

